DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 11/15/2022. Claim(s) 1-2, 8-9, 15 have been amended. Claim(s) 1-20 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed amendment(s) to claim(s) on 11/15/2022 to remedy the rejection(s). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yemini et al. (US 9,888,067 B1) and further in view of Dailianas et al. (US 9,805,345 B1).
Re Claim 1, 8, 15, Yemini teaches a non-transitory computer readable storage medium comprising instructions that, when executed, cause processor circuitry to: 
monitor consumption of cloud resources associated with a containerized workload; (Yemini; FIG. 1-4; Background, Summary, Col. 21 Ln. 5-30; The monitoring of consumption of cloud related resources in a container system.) 
associate the consumption with a monetary cost; (Yemini; FIG. 1-4; Background, Summary, Col. 22 Ln. 65 – Col. 23 Ln. 55; Cost related to the consumption.) 
Yemini does not explicitly suggest determine that the cloud resources fail to satisfy a performance objective; reconfigure the cloud resources without consuming a monetary budget; consume the monetary budget to exchange a pre-purchased portion of the cloud resources responsive to the reconfiguration failing to satisfy the performance objective; and generate a notification to notify a user the cost exceeds a threshold, the notification including workload metrics associated with the monetary cost.
However, in analogous art, Dailianas teaches determine that the cloud resources fail to satisfy a performance objective; (Dailianas; FIG. 1-7; Col. 17 Ln. 62 – Col. 22 Ln. 64; Cloud based resources do not satisfy the SLA.) 
reconfigure the cloud resources without consuming a monetary budget; (Dailianas; FIG. 1-5; Col. 17 Ln. 62 – Col. 20 Ln. 36; The cited embodiment(s) detail comparable methodology, similar in concept and scope that details load balancing of cloud based resources that does not cost the consumer money.) 
consume the monetary budget to exchange a pre-purchased portion of the cloud resources responsive to the reconfiguration failing to satisfy the performance objective; and (Dailianas; FIG. 1-7; Col. 17 Ln. 62 – Col. 20 Ln. 36; The system uses the budgeted resources, in addition, the system determine if the budgeted resources are insufficient to meet service requirements.) 
generate a notification to notify a user the cost exceeds a threshold, the notification including workload metrics associated with the monetary cost. (Dailianas; FIG. 1-7; Col. 17 Ln. 62 – Col. 22 Ln. 64; Notifications sent when cost are exceeded, workload metrics and monetary costs.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify Yemini in view of Dailianas to modify a budget and associated resources in a cloud environment for the reasons of automatically addressing the Quality of Service of a workload in a computer network. (Dailianas Abstract) 
Re Claim 2, 9 & 16, Yemini-Dailianas discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions, when executed, cause the processor circuitry to: 
associate the monetary budget with the performance objective of the containerized workload; (Dailianas; FIG. 1-7; Col. 17 Ln. 62 – Col. 22 Ln. 64; Cost/budget associated with the SLA.) 
monitor the performance objective as the monetary budget is used; and (Dailianas; FIG. 1-7; Col. 17 Ln. 62 – Col. 22 Ln. 64; Monitoring the SLA and budget.) 
generate a notification indicating a risk the budget will be exhausted prior to achieving the performance objective.  (Dailianas; FIG. 1-7; Col. 17 Ln. 62 – Col. 22 Ln. 64; A notification of insufficient budget to meet SLA requirements.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify Yemini in view of Dailianas to modify a budget and associated resources in a cloud environment for the reasons of automatically addressing the Quality of Service of a workload in a computer network. (Dailianas Abstract) 

Re Claim 3, 11, 17, Yemini-Dailianas discloses the non-transitory computer readable storage medium of claim 1, wherein the cloud resources are first cloud resources associated with a first cloud resource provider, and wherein the instructions, when executed, cause the processor circuitry to move the workload to second cloud resources associated with a second cloud service provider. (Yemini; FIG. 1; Summary; The moving of workloads/containers between providers.) 

Re Claim 4, 12 & 18, Yemini-Dailianas discloses the non-transitory computer readable storage medium of claim 2, 
wherein the cloud resources are first cloud resources associated with a first cloud resource provider, and wherein the instructions, when executed, cause the processor circuitry to move the containerized workload to execute on a local resource. (Yemini; FIG. 1; Summary; The moving of workloads/containers between providers.) 


Re Claim 6 & 13, Yemini-Dailianas discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions, when executed, cause the processor circuitry to associate a portion of an organization or a portion of an organization with a cloud resource configuration. (Yemini; FIG. 1-2; Col. 21 Ln. 25 – Col. 22 Ln. 25; Organization associated with cloud resources.) 

Re Claim 7, 14 & 20, Yemini-Dailianas discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions, when executed, cause the processor circuitry to tag an environment with a user-supplied label. (Yemini; FIG. 1-8; Col. 32 Ln. 44 – Col. 33 Ln. 25; Data fields.)  

Claim(s) 5, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yemini et al. (US 9,888,067 B1), in view of Dailianas et al. (US 9,805,345 B1) and further in view of Testa et al. (US 2017/0063645 A1). 
Re Claim 5, 10 & 19, Yemini-Dailianas discloses the non-transitory computer readable storage medium of claim 2, yet does not explicitly suggest wherein the instructions, when executed, cause the processor circuitry to update the performance objective.  
However, in analogous art, Testa teaches wherein the instructions, when executed, cause the processor circuitry to update the performance objective. (Testa; FIG. 1; ¶ [0016]-[0021], [0060]-[0065]; The changing of metrics associated with a SLA.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yemini-Dailianas in view of Testa to improve performance metrics for the reasons of monitoring or managing resources. (Testa Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443